343 S.W.3d 372 (2011)
Jeffrey E. SLAUGHTER, Appellant,
v.
STATE of Missouri, Respondent
No. WD 72210.
Missouri Court of Appeals, Western District.
July 19, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

ORDER
PER CURIAM.
Jeffrey Slaughter appeals the denial of his Rule 29.15 motion without an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).